                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE


  UNITED STATES OF AMERICA                          )
                                                    )
  v.                                                )      No. 2:16-CR-114
                                                    )
  JAMES SUMMERS                                     )


                                          ORDER

         In November 2017, this Court sentenced the defendant to an 84-month term of

  imprisonment for firearms offenses. The defendant is presently housed at FTC Oklahoma

  City with a scheduled release date of August 9, 2023.              See Bureau of Prisons,

  https://www.bop.gov/inmateloc/ (last visited Feb. 10, 2021).

         Now before the Court is the defendant’s pro se motion for compassionate release

  under 18 U.S.C. § 3582(c)(1)(A)(i) and for the appointment of counsel [doc. 149], along

  with a second pro se motion for appointment of counsel [doc. 156]. The United States has

  responded in opposition to the first of those filings [docs. 151, 155] and the defendant has

  not replied within the time allowed by this court’s local rules.

         Section 3582(c)(1)(A)(i) allows district courts to consider prisoner motions for

  sentence reduction upon a finding of “extraordinary and compelling reasons.” However,

  such motions cannot be entertained by a district court until “after the defendant has fully

  exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

  motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

  by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).



Case 2:16-cr-00114-RLJ-CRW Document 159 Filed 02/11/21 Page 1 of 3 PageID #: 1449
         As argued by the United States, nothing in the current record proves that the

  defendant has exhausted his administrative remedies as required by § 3582(c)(1)(A). The

  defendant has not documented compliance with that mandatory exhaustion requirement.

  Because the defendant has not documented his exhaustion of administrative remedies, and

  because the United States objects on that ground, the Court lacks authority to consider the

  present motion for compassionate release at this time. See United States v. Alam, 960 F.3d

  831 (6th Cir. 2020).

         Turning to the defendant’s motions for appointment of counsel, there is no

  constitutional right to an attorney in post-conviction proceedings. See Pennsylvania v.

  Finley, 481 U.S. 551, 555 (1987) (“[T]he right to appointed counsel extends to the first

  appeal of right, and no further.”); Foster v. United States, 345 F.2d 675, 676 (6th Cir. 1965)

  (holding that the constitutional right to counsel does not extend to collateral proceedings).

  A district court has discretion, under 18 U.S.C. § 3006A(a)(2), to appoint counsel when

  “the interests of justice so require.” In exercising that discretion, a court should consider

  several factors, including the nature of the case, whether the issues are legally or factually

  complex, and the litigant’s ability to present the claims for relief to the court. See Lavado

  v. Keohane, 992 F.2d 601, 605 (6th Cir. 1993).

         The compassionate release arguments presented to the Court in this case are

  straightforward and familiar, not beyond the capability of an ordinary pro se litigant.

  Moreover, pursuant to this court’s Standing Order SO-19-04, Federal Defender Services

  of Eastern Tennessee (“FDSET”) has already been appointed to represent all defendants

  who file a pro se § 3582(c)(1)(A) motion. FDSET has not made an appearance in this case.

                                                2

Case 2:16-cr-00114-RLJ-CRW Document 159 Filed 02/11/21 Page 2 of 3 PageID #: 1450
        The defendant’s motion for compassionate release [doc. 149] is accordingly

  DENIED AND DISMISSED WITHOUT PREJUDICE. His motions for appointment

  of counsel [docs. 149, 156] are DENIED.

              IT IS SO ORDERED.

                                                   ENTER:



                                                          s/ Leon Jordan
                                                    United States District Judge




                                            3

Case 2:16-cr-00114-RLJ-CRW Document 159 Filed 02/11/21 Page 3 of 3 PageID #: 1451
